

117 S1114 IS: Maternal Immunization Enhancement Act
U.S. Senate
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1114IN THE SENATE OF THE UNITED STATESApril 14, 2021Ms. Hassan (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo increase vaccination rates among pregnant women enrolled in Medicaid or CHIP, and for other purposes.1.Short titleThis Act may be cited as the Maternal Immunization Enhancement Act.2.DefinitionsIn this Act:(1)Adult Health Quality MeasuresThe term Adult Health Quality Measures means the core set of adult health quality measures developed and published under section 1139B of the Social Security Act (42 U.S.C. 1320b–9b).(2)Child Health Quality MeasuresThe term Child Health Quality Measures means the core set of child health quality measures developed and published under section 1139A of the Social Security Act (42 U.S.C. 1320b–9a).(3)CHIPThe term CHIP means the Children's Health Insurance Program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) and includes any waivers of such program. (4)MedicaidThe term Medicaid means the medical assistance program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and includes any waivers of such program. (5)SecretaryThe term Secretary means the Secretary of Health and Human Services.(6)StateThe term State has the meaning given that term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).3.CMS guidance on increasing vaccination rates among pregnant women enrolled in Medicaid or CHIP(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Centers for Medicare & Medicaid Services, in consultation with the Director of the Centers for Disease Control and Prevention, shall issue guidance to States on increasing the vaccination rates for Advisory Committee on Immunization Practices recommended vaccines among pregnant and postpartum women enrolled in Medicaid or CHIP. The guidance issued under this subsection shall be updated as necessary not later than 5 years after the date of enactment of this Act in consultation with the Director of the Centers for Disease Control and Prevention and the results of the report to Congress required under section 5 by the Comptroller General of the United States. (b)RequirementsThe guidance issued under subsection (a) (and any update of such guidance) shall at a minimum include options and best practices for—(1)increasing the vaccination rates for Advisory Committee on Immunization Practices recommended vaccines among pregnant women, particularly with respect to the influenza, diphtheria, tetanus, and whooping cough (pertussis) vaccines; (2)ways in which States may obtain Federal matching payments under Medicaid and CHIP for obtaining and administering such recommended vaccines to pregnant and postpartum women, and recommendations for improving provider participation under Medicaid and CHIP with respect to obtaining and administering such recommended vaccines to pregnant and postpartum women; and(3)ways in which State Medicaid programs may amplify Federal, State, and local health department recommendations on providing counseling and patient outreach and education regarding such vaccines. 4.Inclusion of prenatal immunization status for pregnant women quality measure in the core sets of health care quality measures for children enrolled in Medicaid or CHIP and adults enrolled in Medicaid(a)In generalNot later than 2 years after the date of enactment of this Act, and after consulting with the stakeholders described in section 1139A(b)(3) of the Social Security Act (42 U.S.C. 1320b–9a(b)(3)), the Secretary shall consider adding a prenatal immunization status for pregnant women quality measure in either the—(1)Child’s Health Quality Measures; or(2)Adult Health Quality Measures.(b)RequirementIf the Secretary includes a prenatal immunization status for pregnant women quality measure in either such core set of health quality measures, the quality measure shall measure the percentage of deliveries in which pregnant women received vaccines recommended by the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention during pregnancy.5.GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the vaccination rates among pregnant women enrolled in Medicaid or CHIP with respect to the Advisory Committee on Immunization Practices vaccines recommended for pregnant women. To the extent data are available, the report shall include the following: (1)The percentage of pregnant women enrolled in Medicaid or CHIP who did not receive vaccines paid for by Medicaid or CHIP as recommended by the Advisory Committee on Immunization Practices while pregnant.(2)To the extent practicable, an analysis of whether structural barriers, such as cost sharing or other specific requirements, are imposed under Medicaid or CHIP which impact the vaccination rates among pregnant women enrolled in Medicaid or CHIP with respect to the Advisory Committee on Immunization Practices vaccines recommended for pregnant women. (3)To the extent practicable, an analysis of the reasons why women enrolled in Medicaid or CHIP do not receive such recommended vaccines recommended while pregnant.(4)To the extent practicable, demographic details regarding the population of pregnant women enrolled in Medicaid or CHIP, including race, ethnicity, and rural or urban geographic location.(5)As the Comptroller General deems appropriate, recommendations for legislative or administrative actions relating to increasing the vaccination rates among pregnant women enrolled in Medicaid or CHIP with respect to the Advisory Committee on Immunization Practices vaccines recommended for pregnant women. 